DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1, 2 and 3A, Claims 1-3, 5, 6, 15, 17 and 20 in the reply filed on08/27/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert [WO 102012224277].
Claim 1, Robert discloses a disc member for a Thomson coil actuator [10, 10a , 1b] of an electrical switching apparatus [Fig. 1; the disclosed actuator is suitable for a switching device], said Thomson coil actuator comprising at least one generally planar coil [22a; Fig. 2], said disc member [Fig. 2] comprising: at least one annular-shaped conductive member [24a] structured to be driven by said at least one coil [22a]; and a structural support member [12a; light element made of plastic; paragraph 0023] directly coupled to said at least one conductive member [Fig. 2]. 

Claims 1-3, 5, 6, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dethlefsen [US 4,272,661].
Claim 1, Dethlefsen discloses also such a disc member (Fig. 1) for a Thornsan coil actuator [an electrodynamic operating mechanism] of an electrical switching apparatus [vacuum interrupter], said Thomson coil actuator comprising at least  one generally planar coil [40], said disc member comprising: at least one annular-shaped conductive member [counterplate 42] structured to be driven by said at least one coil [col. 2, lines 40-43]; and a structural support member (reinforcement plate 50) directly coupled to said at least one conductive member [42; Fig. 7].
Claim 2, Dethlefsen discloses the disc member of claim 1 wherein said at least one conductive member [42] has an edge portion defining a central thru hole [through which 51 is located]; wherein said at least one conductive member has a first thickness 
Claim 3, Dethlefsen discloses the disc member of claim 2 wherein said at least one conductive member further has a third thickness proximate a periphery of said disc member; and wherein the third thickness is less than the second thickness [figure 1].
Claim 5, Dethlefsen discloses disc member of claim 3 wherein said at least one conductive member constantly become more thick from the edge portion to the location; and wherein said at least one conductive member constantly becomes less thick from the location to the periphery [figure 1].
Claim 6, Dethlefsen discloses disc member of claim 3 wherein said at least one conductive member further has a maximum thickness; wherein the maximum thickness is the second thickness; and wherein the location is disposed closer to the periphery than the edge portion [figure 1].
Claim 15, Dethlefsen discloses a Thomson coil actuator of an electrical switching apparatus [figure 1] , said Thomson coil actuator comprising: at least one generally planar coil [40]; and a disc member [42] comprising: at least one annular-shaped conductive member structured to be driven by said at least one coil [40; col. 2, lines 40-43], and a structural support member [50] directly coupled to said at least one conductive member [42].
Claim 17, Dethlefsen discloses an electrical switching apparatus comprising: a first electrical contact [10] ; a second electrical contact [13]; a pushing rod [14] coupled to said second electrical contact [13] in order to move said second electrical contact [13 into and 
Claim 20, Dethlefsen discloses the electrical switching apparatus of claim 17 wherein said structural support member [50] is an insulative member; and wherein said electrical switching apparatus is a vacuum circuit breaker [figure 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BERNARD ROJAS/           Primary Examiner, Art Unit 2837